Citation Nr: 0911336	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus.

2.  Entitlement to service connection for status-post 
residuals of a facial fracture (claimed as a nose condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefits sought on 
appeal.  
	
The Board notes that at the time of the last remand, a claim 
for service connection for hypertension was also pending.  
Subsequently, in a January 2008 rating decision, the RO 
granted service connection for this condition.  That rating 
decision was not appealed.   As such, this issue will not be 
addressed by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board regrets additional delay in the 
adjudication of this matter, a review of the claims file 
reveals the need for additional development.

The claims file shows that the Veteran has been receiving 
disability benefits from the Social Security Administration 
since at least 2004.  All records considered by that agency 
in deciding the Veteran's claim for disability benefits, 
including a copy of any decision, should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well); 38 C.F.R. § 3.159(c)(2) (2008).

In addition, in September 2008 a VA examination was 
conducted.  Upon review, the Board finds the results of this 
examination insufficient to resolve the issues on appeal.  
The Board ordered a VA examination to ascertain whether the 
Veteran's facial fracture residuals were related to service.  
While the examiner provided nexus opinions as to the 
Veteran's hypertension and sleep apnea claims, no opinion was 
provided regarding the facial fracture residuals.  This 
opinion must be obtained before the claim can be adjudicated.  
The Board notes that there is evidence to show that the 
Veteran's facial fracture residuals pre-existed service, and 
it appears that the veteran does not dispute this pre-
existence.  Facial fracture residuals are noted on the 
Veteran's entrance examination, and on his report of medical 
history at entry into service.  In his August 2004 notice of 
disagreement the Veteran specifically contended that his 
preexisting nose problems were aggravated by treatment 
received in service.  This aspect of the claim must be 
addressed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The Veteran has been receiving 
disability benefits since at least 2004.)

2.  The RO should request an addendum by 
the examiner who conducted the VA 
examination of the veteran in September 
2008.  Another physical examination is 
not required unless determined to be 
necessary by the VA examiner.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion as to whether the pre-existing 
facial fracture residuals, including the 
tear duct problems and/or nasal problems 
such as nasal septal deviation, increased 
in severity during service, and if they 
did, whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  The opinion should 
specifically address whether the 
treatment in service caused any worsening 
of the tear duct or nasal problems.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).
	
After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

